Haskell, J.
Revised Statutes, c. 17, § § 1, 2, among other things, provides that "all places used as houses of ill-fame” are common nuisances; and "whoever keeps and maintains such nuisance” shall be punished.
This indictment charges that the defendant did keep and maintain a certain place, to wit., &c., used as a house of ill-fame, to the common nuisance, &c., in the precise language of the statute, and is sufficient. State v. Stanley, 84 Maine, 555 ; Stale v. Ryan, 81 Maine, 107. Exceptions overruled.
Peters, C. J. ,Walton, Libbey and Foster, JJ., concurred.